
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mrs. McMorris Rodgers
			 (for herself and Mr. Pence) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Disapproving of the participation of the
		  United States in the provision by the International Monetary Fund of a
		  multibillion dollar funding package for the European Union, until the member
		  states of the European Union comply with the economic requirements of
		  membership in the European Union.
	
	
		That the Congress disapproves of the
			 participation of the United States in the provision by the International
			 Monetary Fund of a multibillion dollar funding package to the European Union,
			 until each member state of the European Union demonstrate compliance with the
			 economic requirements of membership in the European Union, including limiting
			 the deficit of the member state to 3 percent of the gross domestic product of
			 the member state and limiting the total public debt of the member state to 60
			 percent of the gross domestic product of the member state.
		
